Exhibit 10.100

 

CERTIFICATE OF DESIGNATION

OF

LOCATION BASED TECHNOLOGIES, INC.

 

 

Location Based Technologies, Inc. (the “Corporation”), a corporation organized
and existing under the laws of the State of Nevada, does hereby certify, that,
pursuant to authority conferred upon the Board of Directors by the Corporation’s
Articles of Incorporation and pursuant to Section 78.1955 of the Nevada Revised
Statutes, the Board of Directors duly adopted resolutions:

 

RESOLVED, that the designations, powers, preferences and rights of the Series A
Preferred Stock be, and they hereby are, as set forth below:

 

 

1.

Designation; Ranking.          A series of preferred stock is hereby designated
as Series A Preferred Stock (the “Series A Preferred Stock”).

 

 

2.

Number.           The number of shares constituting Series A Preferred Stock is
fixed at 1 share, par value $.001 per share, and such amount may not be
increased or decreased except with the written consent of the holder of the
issued and outstanding Series A Preferred Stock.

 

 

3.

Dividends.        The holders of the Series A Preferred Stock shall not be
entitled to dividends, except that in the event that a dividend is declared on
the Corporation’s Common Stock, par value $.001 per share (“Common Stock”), the
holders of the Series A Preferred Stock shall receive the dividends that would
be payable if all then outstanding shares were converted into Common Stock
immediately prior to the declaration of the dividend.

 

 

4.

Liquidation.     In the event of the liquidation, dissolution or winding up of
the Corporation, the holders of Series A Preferred Stock shall not be entitled
to a liquidation preference over the holders of the Common Stock but the holder
of the Series A Preferred shall share pro rata with the holders of Common Stock,
as if all then outstanding shares of Series A Preferred Stock were converted
into Common Stock, in any assets of the Corporation available therefor after the
payment of all sums to which the holders of other classes of outstanding
Preferred Stock are entitled.

 

 

5.

Voting.             Except as otherwise provided herein or by law and in
addition to any right to vote as a separate class as provided by law,  the
holder of the Series A Preferred Stock shall have full voting rights and powers
equal to the voting rights and powers of holders of Common Stock and shall be
entitled to notice of any stockholders meeting in accordance with the Bylaws of
the Corporation, and shall be entitled to vote, with respect to solely an
amendment to the Corporation’s Articles of Incorporation to increase the number
of Common Stock that the Corporation is authorized to issue to 450,000,000
shares, voting together with the holders of Common Stock as one class.  For so
long as Series A Preferred Stock is issued and outstanding, the holder of Series
A Preferred Stock shall vote together as a single class with the holders of the
Corporation’s Common Stock and the holders of any other class or series of
shares entitled to vote with the Common Stock, with the holder of Series A
Preferred Stock being entitled to fifty-one percent (51%) of the total votes on
an amendment to the Corporation’s Articles of Incorporation to increase the
number of Common Stock that the Corporation is authorized to issue to
450,000,000 shares regardless of the actual number of shares of Series A
Preferred Stock then outstanding, and the holders of Common Stock and any other
shares entitled to vote being entitled to their proportional share of the
remaining 49% of the total votes based on their respective voting power.

 

 
 

--------------------------------------------------------------------------------

 

 

 



Whenever holder of Series A Preferred Stock is required or permitted to take any
action by vote, such action may be taken without a meeting on written consent,
setting forth the action so taken and signed by the holder of the outstanding
Series A Preferred Stock of the Corporation having not less than the minimum
number of votes that would be necessary to authorize or take such action at a
meeting at which all shares entitled to vote thereon were present and voted.

 

 

6.

Conversion.

 

 

(a)

Automatic Conversion. All of the outstanding shares of Series A Preferred Stock
shall be automatically converted into Common Stock at the then effective
Conversion Ratio, as defined below, on the close of business on the business day
immediately following effectiveness of an amendment to the Corporation’s
Articles of Incorporation to increase the number of Common Stock that the
Corporation is authorized to issue to 450,000,000 shares (the “Conversion
Date”). Each share of Series A Preferred Stock shall be convertible into one (1)
share of Common Stock (the “Conversion Ratio”). Upon the conversion of the
outstanding Series A Preferred Stock, there shall be no shares of Series A
Preferred Stock issued and outstanding.

 

 

(b)

Delivery of Certificates Upon Conversion. The Corporation shall deliver to the
holder promptly following the Conversion Date certificate or certificates
representing the number of shares of Common Stock being acquired upon the
conversion of shares of Series A Preferred Stock.

 

 

(c)

Reservation of Shares Issuable Upon Conversion. The Corporation covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Common Stock solely for the purpose of issuance on conversion
of the Series A Preferred Stock, not less than such number of shares of Common
Stock as shall be issuable upon the conversion of all outstanding shares of
Series A Preferred Stock.

 

 

(d)

Fractional Shares. Upon conversion of the Series A Preferred Stock, the
Corporation shall not be required to issue stock certificates representing
fractional shares of Common Stock and the number of shares of Common Stock to be
issued shall be rounded up to the nearest whole share.

 

 

(e)

Transfer Taxes. The issuance of certificates for shares of the Common Stock on
conversion of the Series A Preferred Stock shall be made without charge to the
holders thereof for any documentary stamp or similar taxes that may be payable
in respect of the issue or delivery of such certificate, provided that the
Corporation shall not be required to pay any tax that may be payable in respect
of any transfer involved in the issuance and delivery of any such certificate
upon conversion in a name other than that of the holder of such shares of Series
A Preferred Stock so converted and the Corporation shall not be required to
issue or deliver such certificates unless or until the person or persons
requesting the issuance thereof shall have paid to the Corporation the amount of
such tax or shall have established to the satisfaction of the Corporation that
such tax has been paid.

 

 

7.

Adjustments.

 

 

(a)

Stock Dividends, Stock Splits, Reclassifications, Recapitalizations, Etc. If the
Corporation, at any time as long as any shares of the Series A Preferred Stock
remains outstanding: (i) pays a stock dividend or otherwise make a distribution
or distributions on shares of its Common Stock payable in shares of Common
Stock, (ii) subdivides (including by way of stock split) its outstanding shares
of Common Stock into a larger number of shares, (iii) combine (including by way
of reverse stock split) outstanding shares of Common Stock into a smaller number
of shares, or (iv) issue by reclassification of shares of Common Stock any
shares of capital stock of the Corporation, then the Conversion Ratio shall be
multiplied by a fraction the numerator of which shall be the number of shares of
Common Stock outstanding before such event and the denominator of which shall be
the number of shares of Common Stock outstanding before such event. Any
adjustment made pursuant to this Section shall become effective immediately
after the record date for the determination of stockholders entitled to receive
such dividend or distribution and shall become effective immediately after the
effective date in the case of a subdivision, combination or re-classification.
Thereafter each share of Series A Preferred Stock shall be convertible into
Common Stock based on the new Conversion Ratio.

 

 
 

--------------------------------------------------------------------------------

 

 

 

(b)

Calculations. All calculations under this Section 5 shall be made to the nearest
cent or the nearest 1/100th of a share, as the case may be. For purposes of this
Section 5, the number of shares of Common Stock deemed to be issued and
outstanding as of a given date shall be the sum of the number of shares of
Common Stock (excluding treasury shares and shares owned by subsidiaries, if
any) actually issued and outstanding.

 

 

(c)

Notice of Adjustment to Conversion Ratio. Whenever the Conversion Ratio is
adjusted pursuant to this Section 5, the Corporation shall promptly mail to each
holder a notice setting forth the Conversion Ratio after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.

 

 

(d)

Notices of Other Events. If (i) the Corporation shall authorize the granting to
all holders of the Common Stock of rights or warrants to subscribe for or
purchase any shares of capital stock of any class or of any rights; (ii) the
approval of any stockholders of the Corporation shall be required in connection
with any action, including without limitation, reclassification of the Common
Stock or a change in control or any Fundamental Transaction, (iii) the
Corporation shall authorize the dissolution, liquidation or winding up of the
affairs of the Corporation; then in each case, the Corporation shall cause to be
mailed to the holders at their last addresses as they shall appear upon the
stock records of the Corporation, at least 30 days prior to the applicable
record or effective date, a notice stating (x) the date on which a record is to
be taken for the purpose of such redemption, rights or warrants, or if a record
is not to be taken, the date as of which the holders of the Common Stock of
record to be entitled to such rights or warrants are to be determined or (y) the
date on which such reclassification is expected to become effective or close,
and the date as of which it is expected that holders of the Common Stock of
record shall be entitled to exchange their shares of the Common Stock for
securities, cash or other property deliverable upon such reclassification,
change in control or Fundamental Transaction; provided, that the failure to mail
such notice or any defect therein or in the mailing thereof shall not affect the
validity of the corporate action required to be specified in such notice,
provide such corporate action is otherwise valid.

 

 

(e)

Fundamental Transaction. If, at any time while the Series A Preferred Stock is
outstanding, (i) the Corporation effects any merger or consolidation of the
Corporation with or into another person, (ii) the Corporation effects any sale
of all or substantially all of its assets in one or a series of related
transactions, (iii) any tender offer or exchange offer (whether by the
Corporation or another Person) is completed pursuant to which holders of Common
Stock are permitted to tender or exchange their shares for other securities,
cash or property, or (iv) the Corporation effects any reclassification of the
Common Stock or any compulsory share exchange pursuant to which the Common Stock
is effectively converted into or exchanged for other securities, cash or
property (in any such case, a “Fundamental Transaction”), then upon any
subsequent conversion of this Series A Preferred Stock, the holder shall have
the right to receive, for each share that would have been issuable upon such
conversion absent such Fundamental Transaction, the same kind and amount of
securities, cash or property as it would have been entitled to receive upon the
occurrence of such Fundamental Transaction if it had been the holder of one
share of Common Stock, immediately prior to such Fundamental Transaction (the
“Alternate Consideration”). For purposes of any such conversion, the
determination of the Conversion Ratio shall be appropriately adjusted to apply
to such Alternate Consideration based on the amount of Alternate Consideration
issuable in respect of one share of Common Stock in such Fundamental
Transaction, and the Corporation shall apportion the Conversion Ratio among the
Alternate Consideration in a reasonable manner reflecting the relative value of
any different components of the Alternate Consideration. If holders of Common
Stock are given any choice as to the securities, cash or property to be received
in a Fundamental Transaction, then the holder shall be given the same choice as
to the Alternate Consideration it receives upon any conversion of this Series A
Preferred Stock following such Fundamental Transaction. To the extent necessary
to effectuate the foregoing provisions, any successor to the Corporation or
surviving entity in such Fundamental Transaction shall file a new Certificate
with the same terms and conditions and issue to the holder new preferred stock
consistent with the foregoing provisions and evidencing the holder’s right to
convert such preferred stock into the Alternate Consideration. The terms of any
agreement pursuant to which a Fundamental Transaction is effected shall include
terms requiring any such successor or surviving entity to comply with the
provisions of this paragraph and insuring that this Series A Preferred Stock (or
any such replacement security) will be similarly adjusted upon any subsequent
transaction analogous to a Fundamental Transaction. Notwithstanding the
foregoing or any other provisions of this Certificate, in the event that the
agreement relating to a Fundamental Transaction provides for the conversion or
exchange of the Series A Preferred Stock into equity or debt securities, cash or
other consideration and the agreement is approved by the holders of two thirds
of the then-outstanding shares of Series A Preferred Stock, then the holders of
the Series A Preferred Stock shall have only the rights set forth in such
agreement.

 

 
 

--------------------------------------------------------------------------------

 

 

 

8.

Limitations Upon Disposition. The Series A Preferred Stock issuable pursuant to
this Certificate and the shares of Common Stock issuable on conversion of the
Series A Preferred Stock (collectively the “Securities”), if not registered by
the Corporation under the Securities Act, may not be sold or offered for sale in
the absence of an effective registration statement as to the Securities under
the Securities Act, or an opinion of counsel satisfactory to the Corporation
that such registration statement is not required. The above restrictions in this
Section 6 shall be contained in a legend to be placed on each of the Series A
Preferred Stock certificates at the time of issuance of the shares and a stop
transfer order may be placed on such shares by the Corporation. In addition, the
following language shall appear on the back of each of the Series A Preferred
Stock certificates:

 

ANY TRANSFEREE OF THIS CERTIFICATE SHOULD CAREFULLY REVIEW THE TERMS OF THE
COMPANY’S CERTIFICATE OF DESIGNATIONS, PREFERENCES AND RIGHTS OF THE PREFERRED
SHARES REPRESENTED BY THIS CERTIFICATE

 

 

9.

Additional Rights. So long as any shares of Series A Preferred Stock remain
outstanding, the Corporation shall not, without first obtaining the approval by
vote or written consent of all the outstanding shares of Series A Preferred
Stock, (i) alter or change the powers, preferences, privileges, or rights of the
Series A Preferred Stock, (ii) amend the provisions of this paragraph or this
Certificate of Designation.

 

 

10.

Replacement.      Upon receipt by the Corporation of evidence reasonably
satisfactory to it of the ownership of and the loss, theft, destruction or
mutilation of any certificate evidencing one or more shares of Series A
Preferred Stock, and in the case of loss, theft or destruction, of any
indemnification undertaking by the holder to the Corporation in customary form
and, in the case of mutilation, upon surrender and cancellation of such
certificate, the Corporation at its expense will execute and deliver in lieu of
such certificate, a new certificate of like kind, representing the number of
shares of Series A Preferred Stock which shall have been represented by such
lost, stolen, destroyed, or mutilated certificate.

 

 

11.

Notice.      Whenever notice is required to be given pursuant to this
Certificate of Designations, unless otherwise provided herein, such notice shall
be given at the address then set forth in the Corporation’s records.

 

 
 

--------------------------------------------------------------------------------

 

 

RESOLVED, FURTHER, that the Chairman, the president or any vice-president, and
the secretary or any assistant secretary, of the Corporation be and they hereby
are authorized and directed to prepare and file a Certificate of Designation of
Preferences, Rights and Limitations in accordance with the foregoing resolution
and the provisions of Nevada law.

 

 

 

        IN WITNESS WHEREOF, the undersigned has executed this Certificate this
2nd day of July, 2015.

 

 

 

 

___________________________________

Name: Gregory Andrews

Title:  Chief Financial Officer

 

 